Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 11/19/2020 ("11-19-20 OA"), the Applicant made the following changes on 02/18/2021 ("02-18-21 Response"):
(i) substantively amended the independent claim 1 to include the previously-indicated allowable subject matter of claim 8 and the intervening claim 7 and then canceled claims 7 and 8 on 02/18/2021 ("02-18-21 Response");
(ii) amended the title; and
(iii) submitted a replacement Fig. 3.  

Response to Arguments
Applicant's submission of the replacement Fig. 3 has overcome the Objection to the Drawings set forth starting on page 2 under line item number 1 of the 11-19-20 OA.
Applicant's amendments to the title have overcome the Objection to the Specification set forth starting on page 3 under line item number 2 of the 11-19-20 OA.
Applicant's amendments to the independent claim 1 to include the previously-indicated allowable subject matter of claim 8 and the intervening claim 7 have overcome the 35 U.S.C. 102(a)(1) rejection of claims 1-7, 9-11 and 14-19 as being anticipated by Takata set forth starting on page 4 under line item number 3 of the 11-19-20 OA.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
As per Section 1302.04 of the MPEP, the examiner has canceled the withdrawn claims 12 and 13, which were directed to non-elected Species II (Species I, on the other hand, was elected without traverse on 10/29/2020):

Withdrawn claims 12 and 13 are canceled.
12. 	(Canceled).
13.	(Canceled).

After the cancelation of claims 12 and 13, claims 1-6, 9-11 and 14-19 are pending.

Allowable Subject Matter
Claims 1-6, 9-11 and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowed, because the previously-indicated allowable subject matter of claim 8 and the intervening claim 7 set forth on page 10 under line item number 4 of the 11-19-20 OA have been incorporated into the previously-presented base claim 1. 
Claims 2-6, 9-11 and 14-19 are allowed, because they depend from the allowed independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        22 February 2021